By the court.
This paper cannot be called an estimate or calculation. It goes to substantiate the demand of the plaintiffs. It is a dangerous precedent, and may lead to ill consequences, though we do not suppose there was any intention here of doing wrong. All the cases agree, that a party delivering papers to the jury, without consent or the leave of the court, a new trial shall be granted. 5 Bac. 291. We know not what effect this paper may have produced in the minds of the jury; but we well know, they should not have had it delivered to them. Solely on this ground, and without expressing our sentiments as to the merits of the case, a new trial is awarded.